Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 06/21/2022 has been entered. Claims 1, 6, and 11 are amended. The claims 3, 5, 8, 10, 13 and 15 are canceled. Claims 1, 2, 4, 6-7, 9, 11-12, 14 and 16-18 are pending in the application. 


Response to Arguments

Claim Rejections - 35 USC § 103
Argument-1 
Regarding claim 1, Applicant argues that “Mullakkara does not disclose applicant's claimed features "identifying (308) at least one reference architecture that matches the architecture requirement specified in the user input, comprises of: generating a similarity index corresponding to the user input, wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input;"” in Mullakkara the similarity measure i.e., the similarity score (second similarity score) is computed, by the data processing module 216, by comparing the product-vector and the context-vector.  On the contrary, the applicant's claimed method states that the recommendation engine 102 extracts parameters/properties from the obtained architecture requirement and generates a corresponding acyclic dependency graph. Further, weights are assigned which reflect priority of each of the parameters, based on data in a priority metric. The recommendation engine 102 then generates a similarity metric, which represents extent of similarity between architecture requirement specified by the user, and reference architectures available in an associated reference database. The recommendation engine 102 selects at least one architecture having maximum/higher level of similarity with the requirements, from the reference database, as a reference architecture."

Argument- 2
Regarding claim 1, Applicant argues that “the applicant's claimed feature "comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, wherein the inter-operability matrix specifies inter-operability between different technologies; and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter- operable according to data in the inter-operability matrix" is not disclosed by Bhattacharya.”

    

     In response, Examiner relies on a new combination of references. 


Allowable Subject Matter
 Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1, the claim recites “the interoperability ratio”. The phrase “the” renders the claim indefinite because the claim has not mentioned an interoperability ratio earlier in the claim. 

Regarding independent claim 1, the claim contains parenthesis, e.g. (502), (504) . The parenthesis renders the claim indefinite and unclear. Examiner suggests to remove parenthesis. 

Regarding independent claim 1, the claim contains continuing different sentences which renders the claim indefinite and unclear. The claim recites after period “. A feature level compatibility test is done and based on the number of features that match, the interoperability ratio is determined;”. 

Regarding independent claims 6 and 11, the claims recite similar limitations and are rejected under similar rationale.   

Dependent claims 2, 4, 7, 9, 12, 14 and 16-18 inherit any deficiencies of the parent claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9, 11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl)  in view of  Ford ( “(PDF) Interoperability Measurement (researchgate.net)”)



    Regarding claim 1, Chakraborty discloses: A processor-implemented method, comprising: collecting (302) at least one user input with respect to an architecture requirement, via one or more hardware processors;  (Chakraborty,  column 6, line 1- Firstly, the input specifications received; column 3, line 8- an input module for receiving the constraints determining execution of the test cycles, a set of test cases in the each test cycle and one or more test cases selected from the set of test cases; column 5, line 55- Given test case dependencies and test execution time, for a test selection, a dependence graph is constructed based on the ordering amongst the selected test cases) 
processing the collected at least one user input, via the one or more hardware processors, comprising: generating (304) an acyclic dependency graph based on a plurality of parameters and corresponding values extracted from the user input;  (Chakraborty,  column 6, line 17- Now a dependence graph is constructed using the specified input: The test cases in the test suite are modeled as a directed graph G={V; E} where Vis the set of vertices and E is the set of edges…line 23- It is assumed that there exist no cyclic dependencies across the test cases and hence G is either a tree or a directed acyclic graph (DAG); column 3, line 11- a dependency module configured to collaborate with the input module for extracting associated dependence and generating first associated dependence graph for the test cases and a second dependence sub graph for the selected test cases within the each test cycle for determining one or more corresponding disconnected components)
determining and assigning (306) weightage to each of said plurality of parameters;  (Chakraborty,  column 6, line 26-  For each test node v € V, a weight Wv is assigned. Wv denotes the execution time of the test case. For example, a dependence graph for a set of test cases {TC1 ; TC2 ;:::; TC15} along with respective weights is as shown in FIG. 2.)
     However, Chakraborty does not clearly disclose: identifying (308) at least one reference architecture that matches the architecture requirement specified in the user input, comprises of: generating a similarity index corresponding to the user input, wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input; selecting (310) a plurality of components to serve the architecture requirement, based on the identified at least one reference architecture; selecting (312) a plurality of technologies for the plurality of components, based on inter- operability of the technologies, comprises of: identifying (502) all technologies for the plurality of components, that match the architecture requirement; comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, wherein the inter-operability matrix specifies inter-operability between AMENDMENT AND RESPONSEPage 3 Serial Number: 16/359,951Dkt: 13178.0468 different technologies, wherein interoperability can be of multiple ways like Boolean interoperability which states if the two technologies are interoperable then they can be recommended together as a part of a single architecture stack and Feature interoperability where the user is interested in determining the interoperability of one or more features of two technologies. A feature level compatibility test is done and based on the number of features that match, the interoperability ratio is determined; and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix; and generating (314) at least one architecture recommendation, based on the selected components and technologies; and providing (316) the generated at least one architecture as a recommendation, in response to the architecture requirement specified in the user input.
        However, Hadar discloses: 
identifying (308) at least one reference architecture that matches the architecture requirement specified in the user input, (Hadar, column 15 , line 30- the toolset can analyze the reference architecture model and determine duplicate or similar technologies that support the capabilities in the search query.)
selecting (310) a plurality of components to serve the architecture requirement, based on the identified at least one reference architecture; (Hadar, column 2, line 14- to identify, a plurality of technology components, wherein each of the technology components supports at least a corresponding one of the plurality of requirements;) 
selecting (312) a plurality of technologies for the plurality of components, based on inter- operability of the technologies, (Hadar ,column 9, line 20- the modeling and analysis toolset described above allows for selection of technology solutions focusing on defining what capabilities and underlying technologies a business requires. Capabilities are mapped to technologies and the capabilities are modeled within a Reference Architecture; column 11, line 20- The user may be returned with many technology options on the basis that multiple technologies may deliver solutions that support the same capability; column 4, lines 57-64, e.g. line 60- Currently, a variety of tools are available that can automatically derive dependencies… between technologies when provided with a model or description of these entities) 
and generating (314) at least one architecture recommendation, based on the selected components and technologies;  and providing (316) the generated at least one architecture as a recommendation, in response to the architecture requirement specified in the user input.  (Hadar ,column 1, line 57- generating an architecture roadmap includes receiving, by a computer, a plurality of desired business capabilities, the desired business capabilities related to an enterprise architecture…line 62- identifying, by the computer, a plurality of technology components, wherein each of the technology components supports at least a corresponding one of the plurality of requirements; and outputting, by the computer, an architecture roadmap related to fulfilling the plurality of desired business capabilities, the architecture roadmap comprising an ordered technological solution comprised of at least a subset of the plurality of technology components.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty with the teaching of Hadar to achieve an ability to search for and identify which technologies and products are solving which business need and required capability and also it can be determined if all requirements are solving a business need and capability. Additional benefits include: automatic construction of an ordered architecture roadmap; detection of duplicated or similar technologies for the same capability; detecting capabilities that support many needs; and defining a skeleton architecture implementation and roadmap that supports many solutions.  (Hadar, column 9, lines 6-17)
    However, Chakraborty in view of Hadar does not clearly disclose:
comprises of: generating a similarity index corresponding to the user input, wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input; comprises of: identifying (502) all technologies for the plurality of components, that match the architecture requirement; comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, wherein the inter-operability matrix specifies inter-operability betweenAMENDMENT AND RESPONSEPage 3 Serial Number: 16/359,951Dkt: 13178.0468 Filing Date: March 20, 20219different technologies, wherein interoperability can be of multiple ways like Boolean interoperability which states if the two technologies are interoperable then they can be recommended together as a part of a single architecture stack and Feature interoperability where the user is interested in determining the interoperability of one or more features of two technologies. A feature level compatibility test is done and based on the number of features that match, the interoperability ratio is determined; and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix;
    However, Ford discloses: 
comprises of: generating a similarity index corresponding to the user input,  (Ford, page 40, section 3.4.3.2 “Interoperability Character Identification”-Interoperability characters can be extracted in a methodical fashion from sentences which describe what systems do. These sentences may originate in requirements, architecture, and a host of other acquisition, capabilities, and operations documents; page 47, section 3.5.1 “System Similarity”, e.g. line 3- similarity of systems is measured by using a function which takes aligned system instantiations as its arguments, which rewards for shared interoperability characters, and which (optionally) penalizes for unshared interoperability characters. ) 
 wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; (Ford, page 40, section 3.4.3.2 “Interoperability Character Identification”-Interoperability characters can be extracted in a methodical fashion from sentences which describe what systems do. These sentences may originate in requirements, architecture, and a host of other acquisition, capabilities, and operations documents; page 47, section 3.5.1 “System Similarity”, e.g. line 3- similarity of systems is measured by using a function which takes aligned system instantiations as its arguments, which rewards for shared interoperability characters, and which (optionally) penalizes for unshared interoperability characters. )
 and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input;  (Ford, page 130, line 3- Defining a normalized “distance” between two points as d (A, B), they state that when d (A, B)=0 systems A and B achieve full interoperability and when d (A, B) >1, the system pair’s interoperability decreases. They accommodate a set of systems by creating dendrite (a broken line which connects all points of a set) arrangements of the systems and state that the best arrangement is the one with the shortest dendrite length; Page 15, line 4- distance between systems described in dimensional space, according to their features, was a measure of interoperability; page 47, last paragraph- Distance (geometric) functions measure how far apart objects reside in character space. In other words, the geometric function is a measure of dissimilarity vice similarity which is a measure of how close objects reside to each other in character space.)
comprises of: identifying (502) all technologies for the plurality of components, that match the architecture requirement; comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, (Ford, page 40, section 3.4.3.2 “Interoperability Character Identification”-Interoperability characters can be extracted in a methodical fashion from sentences which describe what systems do. These sentences may originate in requirements, architecture, and a host of other acquisition, capabilities, and operations documents; page 47, section 3.5.1 “System Similarity”, e.g. line 3- similarity of systems is measured by using a function which takes aligned system instantiations as its arguments, which rewards for shared interoperability characters, and which (optionally) penalizes for unshared interoperability characters; page 67, last paragraph- IV-3 System Instantiation (Σ) is a system to interoperability character matrix containing states of the characters, IV-4 Interoperability Measurement is the matrix of pairwise system interoperability measurements M; page 127, line 6- an interoperability matrix, which lists services on the rows of the matrix and levels of interoperability on the columns. )
wherein the inter-operability matrix specifies inter-operability betweenAMENDMENT AND RESPONSEPage 3 Serial Number: 16/359,951Dkt: 13178.0468 Filing Date: March 20, 20219different technologies, (Ford, page 67, last paragraph- IV-3 System Instantiation (Σ) is a system to interoperability character matrix containing states of the characters, IV-4 Interoperability Measurement is the matrix of pairwise system interoperability measurements M; page 127, line 6- an interoperability matrix, which lists services on the rows of the matrix and levels of interoperability on the columns. )
wherein interoperability can be of multiple ways like Boolean interoperability which states if the two technologies are interoperable then they can be recommended together as a part of a single architecture stack (Ford, page 50, line 1- Sim Bin is a character contrast similarity function used to measure the similarity of system instantiations with binary-valued (absence/presence) character states…line 10- interoperability function which gives a normalized measure of the similarity of systems instantiated with binary-valued character states where is the boolean AND operator.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 and Feature interoperability where the user is interested in determining the interoperability of one or more features of two technologies. A feature level compatibility test is done and based on the number of features that match, the interoperability ratio is determined; (Ford, page V, last paragraph- It models systems according to their interoperability-related features in the context of an operational process; page 118, last line - assessment of system-to-system interoperability via verification testing; page 37, section 3.4.3-  Once the set of systems has been identified, those systems must be modeled. Applying numerical taxonomic concepts, a system can be modeled using a set of characters X x1, x2,, xnwhich represent traits, attributes, or characteristics which describe the important features of the system.; The general form of a character contrast measure is given in (11) where  , ,  are weights, f is a function,   represents the features that  ,  have in common,     represents the features that   possesses that  does not, and      represents the opposite; page 47, section 3.5.1 “System Similarity”, e.g. line 3- similarity of systems is measured by using a function which takes aligned system instantiations as its arguments, which rewards for shared interoperability characters, and which (optionally) penalizes for unshared interoperability characters; page 89, e.g. line 1- If the interoperability function I = Sim Bin is chosen, then assuming no self-interoperability, the resulting directional interoperability measurements are given in (27). )

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix; (Ford, page 134, section stoplight, line 6- whether or not their legacy systems meet operational and acquisition interoperability requirements and is designed as a two-dimensional matrix in which “meets operational requirements (yes/no)” appears on the rows of the matrix and “meets acquisition requirements (yes/no)” appears on the columns. The intersections of the matrix are colored red, yellow, orange, and green depending on how well the specific type of requirement is met; page 129, last paragraph- an interoperability measurement model (MCISI) designed to model communications and information systems (CIS) interoperability mathematically. Noting that interoperability modeling combines operational requirements, CIS data, standards, interfaces and modeling facilities, they use a colored cube to visualize their model in which one axis is level of command, the second is CIS services, and the third is transmission medium. The color of the intersections is red, yellow, or green representing none, partial, or full interoperability of a specific service through a specific medium at a specified level of command...page 130, 1st paragraph, e.g. line 5- they accommodate a set of systems by creating dendrite (a broken line which connects all points of a set) arrangements of the systems and state that the best arrangement is the one with the shortest dendrite length.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Ford to provide a simple tool for program managers to assess current interoperability of their systems and services, to set goals for future interoperability, and to visualize the current and future states of interoperability , (Ford, page 127, line 9).  

      Claims 6 and 11 correspond to claim 1, and are rejected accordingly.


   Regarding claim 4, Chakraborty in view of Hadar in further view of Ford discloses all of the features with respect to claim 1 as outlined above. Chakraborty in view of Hadar does not clearly disclose: wherein selecting said plurality of components comprises of: obtaining similarity index of each of said plurality of components, wherein the similarity index of the components indicate extent of similarity of the components with the user input; and identifying and selecting components with highest similarity index.  
   However, Ford discloses:
wherein selecting said plurality of components comprises of: obtaining similarity index of each of said plurality of components, wherein the similarity index of the components indicate extent of similarity of the components with the user input; (Ford, page 40, section 3.4.3.2 “Interoperability Character Identification”-Interoperability characters can be extracted in a methodical fashion from sentences which describe what systems do. These sentences may originate in requirements, architecture, and a host of other acquisition, capabilities, and operations documents; page 47, section 3.5.1 “System Similarity”, e.g. line 3- similarity of systems is measured by using a function which takes aligned system instantiations as its arguments, which rewards for shared interoperability characters, and which (optionally) penalizes for unshared interoperability characters. ) 
 and identifying and selecting components with highest similarity index.  
 (Ford, page 130, line 3- Defining a normalized “distance” between two points as d (A, B), they state that when d (A, B)=0 systems A and B achieve full interoperability and when d (A, B) >1, the system pair’s interoperability decreases. They accommodate a set of systems by creating dendrite (a broken line which connects all points of a set) arrangements of the systems and state that the best arrangement is the one with the shortest dendrite length; Page 15, line 4- distance between systems described in dimensional space, according to their features, was a measure of interoperability; page 47, last paragraph- Distance (geometric) functions measure how far apart objects reside in character space. In other words, the geometric function is a measure of dissimilarity vice similarity which is a measure of how close objects reside to each other in character space.)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Ford to provide a simple tool for program managers to assess current interoperability of their systems and services, to set goals for future interoperability, and to visualize the current and future states of interoperability , (Ford, page 127, line 9).  


  Claims 9 and 14 correspond to claim 4, and are rejected accordingly.



Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl)  in view of   Ford ( “(PDF) Interoperability Measurement (researchgate.net)”)
in further view of Devarapalli (US 10,558,990 B2)


     Regarding claim 2, Chakraborty in view of Hadar in further view of Ford discloses all of the features with respect to claim 1 as outlined above. Chakraborty in view of Hadar in further view of Ford does not clearly disclose: wherein the weightage of each of said plurality of parameters is determined by: comparing (402) said plurality of parameters with a priority database, wherein the priority database comprises of priorities assigned to different parameters; identifying (404) priority of each of said plurality of parameters; and determining (406) weightage of each of said plurality of parameters, based on the priority of each of said plurality of parameters. 
   However, Devarapalli discloses:
wherein the weightage of each of said plurality of parameters is determined by:  comparing (402) said plurality of parameters with a priority database, wherein the priority database comprises of priorities assigned to different parameters; (Devarapalli, column 21, line 16- wherein the hierarchy of parameters are stored in a database (corresponding to “a priority database”), wherein each of the one or more functionalities is assigned with a weight for a quality that has an impact; column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities; column 10, line 28- For the purpose of determining the weightage, equation 1 may be used wherein, WQ represents the weightage for each quality of the one or more qualities as compared to rest of the qualities, and W represents the first set of weights;  ) 
 identifying (404) priority of each of said plurality of parameters; (Devarapalli, column 2, line 5- The method may further comprise capturing a hierarchy of parameters) 
and determining (406) weightage of each of said plurality of parameters, based on the priority of each of said plurality of parameters.  (Devarapalli, column 10, line 28- For the purpose of determining the weightage, equation 1 may be used wherein, WQ represents the weightage for each quality of the one or more qualities as compared to rest of the qualities, and W represents the first set of weights;  column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities; column 21, line 16- wherein the hierarchy of parameters are stored in a database, wherein each of the one or more functionalities is assigned with a weight for a quality that has an impact; column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar in further view of Ford with the teaching of Devarapalli so that the one or more qualities may be hierarchically represented in a manner such that each quality further comprises one or more sub-qualities that are measurable (Devarapalli, column 8, lines 56-58) and more specifically the weights (W) may be directly associated with the users' perception of prioritizing the one or more qualities. (Devarapalli, column 8, lines 63-65), and also allow conversion of stakeholders' individual perception to an organization level by organizational priorities, (Devarapalli, column 19, lines 20-22)

   Claims 7 and 12 correspond to claim 2, and are rejected accordingly.


 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166